In an action to recover damages for breach of contract, conspiracies and other alleged torts, (1) plaintiffs appeal from (a) portions of an order of the Supreme Court, Westchester County, entered April 17, 1974, which inter alia denied in part their motion to strike defendant Gnerre’s interrogatories and granted in part defendant Gnerre’s cross motion to strike allegedly scandalous matter contained in the complaint and (b) two further orders of the same court, dated May 16, 1974 and June 3, 1974, which inter alia granted defendant Gnerre’s motion to add Margaret Alberi as a party defendant and imposed sanctions upon plaintiffs; and (2) defendant Gnerre cross-appeals from portions of said order of April 17, 1974. Appeals dismissed as moot, without costs, in view of the determination made in Kent Development Co. v. Liccione (45 A D 2d 965). Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.